Citation Nr: 1450050	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to non-service connected pension.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  












INTRODUCTION

The Veteran had active military service from August 1967 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran requested a Board hearing on his July 2012 substantive appeal.  However, in January 2013, he withdrew this request and did not indicate a desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

1.  The Department of Veterans Affairs confirmed that the Veteran had active military service from August 1967 to September 1967. 

2.  The Veteran has insufficient active military service for non-service connected pension purposes.  

CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1 (e and f), 3.2, 3.3 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to a non-service connection pension.  Upon review of the record, the Board has determined that the Veteran does not have sufficient active duty service to qualify for a non-service connected pension and as such, entitlement is not warranted.  

Basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2014).  

Upon review of the Veteran's DD-214, it states that the Veteran had 28 days of active military service.  The Veteran is recorded to have 3 months and 28 days of other service.  However, for purposes of non-service connected pension the dates that matter is the Veteran's period of active service.  

The Veteran contends that he had two years of service.  However, there is no indication on his records that this is correct.  There is no evidence of record contradicting the DD-214.  There is an administrative record in the Veteran's file that he was honorably discharged from the naval service on September 8, 1967 by reason of unsuitability.  Specifically the Veteran was found to have inadequate personality, a condition that existed prior to entry inactive duty established by a medical board.  This administrative decision was signed by the Veteran.  

The Veteran states that he should receive entitlement due to his age.  However, the question of age related pension benefits is only applicable when the Veteran was released from such wartime service for a disability adjudged to be service connected.  Currently, the Veteran is not service connected for any disability. 

The Veteran also submitted documents supporting his claim showing that he has adjudged by the Social Security Administration to be permanently disabled.  The question of permanent and total disability is only relevant when the Veteran was discharged from service due to a service-connected disability.  

In sum, the Veteran's verified active service does not meet the requirement of having 90 days of continuous active duty service.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Eligibility to nonservice-connected disability pension is denied.



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


